UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2042


MICHAEL ZEFERU WELDETENSAYE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 4, 2011                    Decided:   May 10, 2011


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Allen Garfield, GARFIELD LAW GROUP LLP, Washington, D.C.,
for Petitioner. Tony West, Assistant Attorney General, Jennifer
Levings, Senior Litigation Counsel, Kristen Giuffreda Chapman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Zeferu Weldetensaye, a native and citizen of

Ethiopia,     petitions   for   review     of   an   order   of    the    Board    of

Immigration Appeals (“Board”) denying his motion to reconsider.

We have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion.      See 8 C.F.R. § 1003.2(a) (2010); Narine v. Holder,

559 F.3d 246, 249 (4th Cir. 2009) (setting forth standard of

review).       We therefore deny the petition for review for the

reasons stated by the Board.             See In re: Weldetensaye (B.I.A.

Aug. 16, 2010).         We dispense with oral argument because the

facts   and    legal   contentions   are    adequately       presented     in     the

materials     before   the   court   and    argument     would      not   aid     the

decisional process.

                                                                  PETITION DENIED




                                      2